Citation Nr: 9921884	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  92-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for heart 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from June 1947 to July 1950.

In August 1994, the Board of Veterans' Appeals (Board) 
granted service connection for varicose veins, left.  The 
Board also determined that new and material evidence had not 
been received to reopen the claim for entitlement to service 
connection for heart disease.  The veteran subsequently filed 
an appeal with the U.S. Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  Before the Court, the veteran was 
represented by an attorney.  The Court vacated the Board's 
decision regarding heart disease and remanded that issue.  
[citation redacted].  In April 1996, 
the Board remanded the case for additional action by the 
Regional Office (RO).  


FINDINGS OF FACT

1.  An unappealed rating decision in June 1951 denied service 
connection for a heart condition.  

2.  Additional evidence received after the June 1951 rating 
decision presents information which was not of record in June 
1951, which bears directly and substantially upon the issue 
of entitlement to service connection for heart disease, and 
when viewed by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

3.  Aortic stenosis was manifested in service by a murmur and 
is congenital heart disease.  

4.  Aortic stenosis did not undergo an increase in severity 
during service. 

5.  Cardiovascular disease, other than congenital aortic 
stenosis, was not manifested in service, nor was such 
disorder manifested to a compensable degree within one year 
of the veteran's separation from service.  


CONCLUSIONS OF LAW

1.  The evidence received since the June 1951 rating decision 
which denied service connection for a heart condition is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  Aortic stenosis was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.306, 4.9 (1998).

3.  Cardiovascular disease was not incurred in or aggravated 
by service; nor may such disease be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Additionally, where a veteran 
served continuously for ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In a rating decision dated in June 1951, the RO denied service 
connection for a heart condition.  Additionally, notice of 
that decision and of the right to appeal said decision was 
sent to the veteran in June 1951; and a notice of disagreement 
was not received from the veteran within one year of the date 
of such notice.  Therefore, the Board finds that the June 1951 
rating decision is final unless the veteran submits new and 
material evidence to reopen his claim.  38 U.S.C.A. § 7105.

The Board also notes that a supplemental statement of the 
case issued in December 1998 indicates that the RO addressed 
the merits of the claim for entitlement to service connection 
for heart disease, without determining whether new and 
material had been submitted to reopen that claim.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice to respond and, if not, 
whether the claimant has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In light of the Board's 
decision to reopen the claim at issue, for the reasons 
discussed below, the veteran was not prejudiced in this case.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim regardless of whether that last 
final disallowance was based on the merits of the claim for 
service connection or based on a determination that no new 
and material evidence had been received to reopen the claim 
since an even earlier final disallowance of the claim.  Evans 
v. Brown, 9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

In determining whether to reopen previously and finally 
denied claims, a three-step analysis is warranted.  
Elkins v. West, No. 97-1534  (U.S. Vet. App. Feb. 17, 1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Also, 
additional evidence is presumed credible for the purposes of 
evaluating whether such evidence is new and material.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

It appears that the RO denied service connection for a heart 
condition in June 1951 because an examination in June 1951 
showed that the veteran's heart condition was of a congenital 
nature.  

The evidence of record at the time of the June 1951 rating 
decision included the service medical records.  The report of 
the veteran's enlistment medical examination in June 1947 
shows that examination of the cardiovascular system was 
normal and chest X-rays were negative.  A service medical 
record dated in April 1949 shows that the veteran complained 
of pain over his heart and that a chest X-ray was negative.  
Another service medical record in March 1950 shows that the 
veteran had occasional chest pain.  

The service medical records also show that a murmur was heard 
over the precordium leading to a request for an 
electrocardiogram.  When the electrocardiogram was not 
normal, the veteran was hospitalized.  The hospital records 
show that he had no complaints except for occasional 
nocturnal precordial pain.  Physical examination was normal 
except for Grade I systolic murmur at mitral and aortic 
areas.  According to the final hospital summary, an 
electrocardiogram in June 1950 revealed prolonged QRS 
conduction time and a repeat electrocardiogram at that 
hospital in July 1950 was negative for any cardiac disease.  
The report of the June 1950 electrocardiogram shows that 
there was a clinical diagnosis of splitting of first sound at 
apex, tricuspid and third left intercostal space and systolic 
murmur at base.  Chest X-rays in July 1950 revealed that the 
heart appeared within normal limits as to size, shape and 
position; and there was a slight prominence of the aortic 
knob.  It was noted that tests for cardiac disease were 
negative.  According to the final hospital summary, the 
diagnosis was "[o]bservation, medical, heart disease 
suspect."  The report of the veteran's separation medical 
examination shows that the veteran was cleared for discharge 
after the hospitalization as his case was regarded as a 
functional murmur.  

The veteran underwent a VA examination in June 1951.  
Examination revealed a loud, rough blowing systolic murmur 
over the entire precordium.  The diagnosis was congenital 
heart disease with interseptal defect and myocardial 
insufficiency grade I.  

Thus, at the time of the June 1951 rating decision, there was 
objective evidence contemporaneous with service that a heart 
abnormality, which was not noted upon enlistment, was 
manifested in service.  There was also competent evidence of 
a diagnosis of congenital heart disease approximately one 
year after service.  

The Board will summarize the pertinent evidence received 
since the June 1951 rating decision.  Private medical records 
dated in July 1973 show that the veteran was admitted to the 
hospital with a history of severe substernal chest pains and 
heavy sensation on the left side of the chest several hours 
prior to admission, lasting for 30 minutes.  The final 
diagnoses on discharge were angina pectoris and peptic ulcer.  

Private hospital records dated in April 1983, pertaining to 
treatment for diabetes, include a history of the veteran 
having been hospitalized once for a possible heart attack and 
recurrent chest pain in the previous 25 years.  In a letter 
dated in February 1986, a private physician related that the 
veteran was very strongly positive for myocardial ischemia 
based on electrocardiogram criteria and clinical symptoms of 
angina.  Another medical report dated in February 1986 
includes the opinion of a private physician that the 
noninvasive evidence was strongly in favor of finding that 
the veteran's symptoms were secondary to coronary artery 
disease.  A private medical record dated in March 1986 shows 
that the veteran complained of recurrent chest pains and 
occasional dizziness with syncope for several months.  The 
final diagnosis was calcific aortic valvular stenosis.  In a 
letter dated in March 1986, a private physician recommended 
that the veteran undergo aortic valve replacement and 
internal mammary artery bypass to the descending artery.  
Another medical record dated in March 1986 shows that the 
veteran had a long history of intermittent chest pain, most 
likely angina, and that on occasion some of it was probably 
musculoskeletal.  According to the record, the veteran had 
had two hospital admissions, one in 1978, and on both 
occasions no diagnosis of myocardial infarction was made.  

April 1986 private hospital records, which show a two to 
three month history of angina pectoris and cardiac murmur, 
probably since birth, also show that the veteran had his 
first episode of severe chest pain approximately 12 years 
before but that no diagnosis was made at that time.  It was 
also noted that part of the veteran's pain complex was 
complicated by the fact that he had rather severe arthritis 
involving both shoulders and that it was difficult for him to 
distinguish between cardiac and musculoskeletal discomfort.  
While hospitalized, the veteran underwent surgery.  The 
aortic valve was replaced with a #23 St. Jude valve 
prosthesis, and a left internal mammary artery bypass to the 
anterior descending artery was constructed.  The complete 
final diagnoses were calcific aortic valvular stenosis and 
arteriosclerotic heart disease.  

Thus, the evidence received since the June 1951 rating 
decision includes post service medical records showing 
treatment for cardiac complaints and heart surgery in 1986.  
The evidence also includes the report of a VA examination for 
disease of the heart in September 1997 by the Chief of the 
Cardiology section and that physician's opinion, which is 
discussed in more detail below, that the veteran had aortic 
stenosis in service and that aortic stenosis and coronary 
artery disease required surgery in 1986.  

That additional evidence presents information which was not 
of record at the time of the rating decision in June 1951, 
that is that a condition present in service required surgery 
after service and that the veteran has been diagnosed with 
heart disease which has not been medically determined to be 
congenital in nature, that is, coronary artery disease.  The 
additional evidence also includes a medical opinion 
addressing the relationship between the veteran's post 
service heart problems and current problems and the heart 
abnormality noted during service.  Thus, such evidence is 
new.  Additionally, such information bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim regarding service 
connection for heart disease.  Therefore, the Board finds 
that new and material evidence has been submitted and that 
the claim for entitlement to service connection for heart 
disease is reopened.  

The Board must now determine if the claim for entitlement to 
service connection for heart disease is well-grounded.  A 
well-grounded claim is one which is plausible; that is 
meritorious on its own and capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil 
actions, the VA benefit system requires more than just an 
allegation.  The veteran must submit supporting evidence that 
is sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tripak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  

The Board notes the veteran's contentions that he had no 
heart problems prior to service and that his severe pains 
around his heart started in service.  He also asserts that he 
has continued to experience pain since service.  As discussed 
elsewhere in this decision, there is medical evidence of a 
heart abnormality in service, complaints of chest pain during 
service, lay evidence that chest pain started in service and 
has continued since service and competent evidence that heart 
disease was manifested after service.  Under those 
circumstances, the Board finds that the veteran's claim for 
entitlement to service connection for heart disease is well-
grounded within the meaning of 38 U.S.C.A. § 5107, that is, 
the claim is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Board further finds that the VA has met its duty to 
assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  In the April 1996 remand, the 
Board asked that the RO request information from the veteran 
pertaining to all treatment before and after service.  In a 
letter dated in May 1996, the RO asked the veteran to 
identify the names and addresses of all facilities from which 
he received heart treatment since April 1986, rather than 
before and after service.  However, in a letter dated in 
December 1991, the RO informed the veteran that evidence, 
including medical evidence from hospitals, clinics, and 
private physicians who had treated him, especially soon after 
his separation from service, would be useful.  Thus, the 
veteran was essentially asked to submit evidence of post-
service treatment in December 1991 and evidence since 1986 in 
1996.  Additionally, the veteran has reported no specific 
treatment for heart disease prior to service.  The Board also 
notes that there is competent evidence that the heart 
condition noted during service was congenital.  Thus, 
attempting to obtain evidence prior to service to establish 
that a heart condition noted in service existed prior to 
service is not necessary in this case.  

Additionally, the veteran has been afforded a VA examination 
in order to obtain a medical opinion addressing the 
relationship between the heart disorder noted in service and 
his post-service heart problems.  The RO has also attempted 
to obtain records of all VA treatment, including those dated 
from 1951, and private medical treatment reported by the 
veteran and records associated with his claim for disability 
benefits from the Social Security Administration.  

With regard to the merits of the veteran's service connection 
claim, the Board notes that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or if clear and unmistakable evidence 
demonstrates that the injury or the disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  As noted above, the 
veteran's enlistment medical examination in June 1947 
revealed no abnormalities of the cardiovascular system.  
Therefore, the veteran is presumed to have been in sound 
condition with regard to his heart upon entrance into 
service.  During service, an electrocardiogram was abnormal; 
and the veteran was hospitalized.  The clinical diagnosis was 
splitting of first sound at apex, tricuspid and third left 
intercostal space and systolic murmur at base.  It was noted 
that there were no complaints and no signs of organic heart 
disease during the veteran's hospitalization.  The final 
hospital summary diagnosis was "[o]bservation, medical, 
heart disease suspect."  The report of the veteran's 
separation medical examination indicates that the murmur was 
functional.  

The report of a VA examination in June 1951, performed 
approximately one year after the veteran's separation from 
service, includes a diagnosis of congenital heart disease 
with interseptal defect and myocardial insufficiency grade I.  
Thus, the only competent evidence of cardiovascular disease 
within one year of the veteran's separation from service 
shows that such disease was congenital.  Service connection 
is not warranted for congenital disease on a direct basis.  
See 38 C.F.R. §§ 3.303(d), 4.9.    

Private hospital records dated in April 1986 show that the 
veteran presented with symptoms of angina pectoris for about 
two to three months and was known to have a cardiac murmur, 
probably since birth.  The VA Chief of the Cardiology section 
who examined the veteran in September 1997 reviewed the 
veteran's pertinent medical history and determined that the 
veteran apparently had aortic stenosis of a congenital 
variety which was very mild for many years until the valve 
became calcified.  He added that there was no evidence of 
hemodynamically significant aortic stenosis while in the 
armed service and that the veteran's being in the armed 
services did not cause his aortic valve stenosis.  Based on 
that evidence, the Board finds that the veteran had a heart 
condition in service that was congenital and not incurred in 
service.  

Service connection may be granted for diseases, but not 
defects, of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VA O.G.C. 
Prec. Op. 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 
3.306.  With regard to congenital or developmental defects, 
service connection may not be granted for a defect, although 
service connection may be granted for a disability which is 
shown by the evidence to have resulted from a defect which 
was subject to a superimposed disease or injury during 
service.  VA O.G.C. Prec. op. 82-90 (July 18, 1990).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1993).

The service medical records show that the veteran complained 
of pain over his heart or chest pain in April 1949 and March 
1950 and occasional nocturnal precordial pain while 
hospitalized for observation in July 1950.  While the veteran 
asserts that he experienced severe chest pain in service and 
has experienced severe chest pain since service, the Board 
notes that the first documentation of post-service complaints 
of chest pain was many years after service in 1973.  

Assuming that complaints of chest pain during service, with 
no probative evidence of such complaints prior to service, 
constitute an increase in disability in this case, the Board 
finds that the opinion of the September 1997 VA examiner 
constitutes clear and unmistakable evidence sufficient to 
rebut the presumption of aggravation of the congenital heart 
disease, aortic stenosis manifested by a murmur in service.  
In addition to the above comments, the VA Chief of the 
Cardiology section in September 1997 wrote:

In the service [the veteran] noted unusual dyspnea 
but had occasional left submammary pleuritic chest 
pain.  It also hurt[] to lie on the left  side.  
His symptoms were worse in the cold weather.  Upon 
a final examination prior to discharge, he was in 
the hospital where electrocardiograms were 
performed, and a 1/6 systolic murmur at the base 
was audible.  He was then discharged.  

The examining physician also discussed the veteran's medical 
history starting in 1986 when he underwent a series of tests 
because of chest pain, cardiac catheterization in March 1986, 
aortic valve replacement in April 1986, and history of 
malaria in service.  

It was the examiner's impression that:

[The veteran] had aortic stenosis which was 
minimally apparent (by means of hearing a faint 
systolic murmur) while in the armed services.  He 
had no symptoms from this until the early 1980s 
whereupon it is documented that he had developed 
severe aortic stenosis at the age of 55.  He 
underwent aortic valve replacement and a single-
vessel coronary bypass.  There has been a long-term 
history of diabetes noted since at least 1980 and 
hypertension for the last two years by his records.  
Now there is systolic hypertension and chronic 
renal insufficiency with hypoalbuminemia, 
proteinuria and edema.  This is related to the 
nephrotic syndrome.  

He has had a long history of musculoskeletal-
sounding chest pain while in the service and 
thereafter, in addition to bursitis of the 
shoulders-even requiring general anesthesia for 
manipulation of the left shoulder.  He has had such 
chronic pains which are not typical of angina and 
are highly suggestive of musculoskeletal pains.  
Finally, there is a history and findings of 
varicose veins.  This plus hypoalbuminemia is the 
probable cause of his peripheral edema.  

It is typical for aortic stenosis of a congenital 
variety to be very mild for many years until the 
valve becomes calcified.  This often happens in 
middle age or in elderly years.  This is apparently 
the course of events for [the veteran.]  There is 
no evidence of hemodynamically significant aortic 
stenosis while in the armed service nor is there 
any evidence until the early 1980s of significant 
functional limitation which prompted his physicians 
to then perform the set of cardiac tests noted 
above.  Being in the armed services did not cause 
his aortic valve stenosis.  Being in the armed 
services did not exacerbate his aortic valve 
stenosis.  This was a very mild and barely 
detectable abnormality at the time of discharge.  
It is only with the course of many more years that 
he developed significant obstruction of the aortic 
valve and incidentally, of the left anterior 
descending coronary artery.  

His present symptoms are due to a combination of 
subsequent illnesses and problems, such as diabetes 
and systolic hypertension, plus the nephrotic 
syndrome.  The varicose veins help contribute to 
the edema.  All these findings are unrelated to his 
heart condition in any direct way.  

Thus, in addition to finding that the veteran's heart 
condition noted during service was congenital, the VA 
physician determined that there was no evidence until many 
years after service of any significant functional limitation 
prompting cardiac tests and that service did not increase the 
severity of the veteran's congenital aortic valve stenosis.  
The examiner concluded that the veteran developed significant 
obstruction of the aortic valve and left anterior descending 
coronary artery many years after service.  

The Board also notes that, in December 1997, the VA physician 
who examined the veteran in September 1997, reviewed 
additional VA medical records pertaining to the veteran and 
wrote an addendum to the original examination report.  
According to the physician, the information provided by the 
additional records confirmed that the veteran had a normally 
functioning prosthetic aortic valve, systolic hypertension 
and some progression of coronary artery disease since his 
bypass surgery and aortic valve replacement in 1986.  The 
examiner added that the new information did not change his 
September opinion that the veteran's coronary disease was 
clearly acquired following his service and his aortic 
stenosis, if present, in the service, was quite minimal and 
not aggravated by service.  

After the December 1997 addendum, more medical records were 
received and the same VA physician was asked to review those 
records.  In November 1998, the physician issued another 
addendum.  According to the addendum:

I have now reviewed all the information transmitted 
from the Social Security Administration.  This is 
the same information that was originally in the 
file.  It dates from 1986.  At the time of [the 
veteran's] hospitalization and operation for aortic 
stenosis.  I have already reviewed all this 
information and my opinion remains the same as 
stated in my original opinion of 09/08/97.  

In light of the opinion of the September 1997 VA examiner and 
as there is no competent, probative evidence that the 
congenital aortic stenosis in service was subject to a 
superimposed disease, such as malaria, or injury during 
service, the Board finds that congenital aortic stenosis was 
not aggravated in service.  

The Board also notes that there is no competent evidence that 
any heart disease, other than congenital aortic stenosis was 
manifested in service or that any noncongenital 
cardiovascular disease became manifest to a compensable 
degree within one year of the veteran's separation from 
service.  Therefore, the Board finds that heart disease was 
not incurred in or aggravated by service; nor may 
cardiovascular disease be presumed to have been so incurred.  
38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 1137, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309,  4.9.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for heart disease.  
Therefore, the resolution of reasonable doubt is not 
warranted and the claim for service connection benefits is 
denied.  


ORDER

New and material evidence having been received to reopen the 
claim for entitlement to service connection for heart 
disease, the claim for that benefit is reopened.  

Service connection for heart disease is denied.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

